Title: From James Madison to James Monroe, 8 January 1802
From: Madison, James
To: Monroe, James


Dear Sir,
Washington, Jany 8, 1802.
I have not yet thanked you for the copy of your Message, which I find has attracted attention, and circulates with advantage to yourself, as well as to the public. It is much to be wished that the same manly and enlarged sentiments, and the same just and enlightened policy, might distinguish the addresses of all the Republican Governors, and co-operate with the example set by the President, in affording honorable contrasts to the passionate and apostate harangues which disgraced a certain period in certain quarters.

Will you tell me what is the precise measure and kind of qualifications possessed by your friend, Mr. ——? Has he any knowledge of law? is he any wise familiar with forms? is he practically acquainted with the usages and details of trade? is he ready and clever with his pen, and for a style of writing beyond the ordinary course of business? is his judgment of the solid and correct kind? I ask these questions with a wish that you would answer them in a manner enabling me to take the exact dimensions of the character, and with a further wish that it may not be known they were asked, particularly that it may not reach him or his friends that any correspondence in relation to him has passed between us.
 

   Printed copy ([William C. Rives and Philip R. Fendall, eds.], Letters and Other Writings of James Madison [published by order of Congress; 4 vols.; Philadelphia, 1865], 2:176).


   For Monroe’s 7 Dec. 1801 message to the Virginia General Assembly commending the Jefferson administration and calling for a nonpartisan approach to public service in Virginia, see Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe (7 vols.; New York and London, 1898–1903)., 3:302–18.


   JM was referring to John Henry Purviance, who in 1802 requested the position of secretary to the legation in Paris under Livingston. In 1803 Purviance applied to JM for a State Department position, but the next year he went to London as Monroe’s secretary. In London, he was left as chargé d’affaires while Monroe went to Madrid; but unable to fulfill his duties owing to illness, he was replaced as chargé by George W. Erving. In 1816 he was listed on the State Department payroll as a clerk (Samuel Smith to JM, 29 Apr. 1802, Purviance to JM, 1 June 1803 [DNA: RG 59, LAR, 1801–9, filed under “Purviance”]; Ammon, James Monroe, p. 233; Erving to JM, 18 Jan., 24 Apr., and 18 May 1805 [DNA: RG 59, CD, London, vol. 9]; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 2:308; see also Monroe to JM, 17 Nov. 1801 and 14 Jan. 1802).

